People v Lewis (2021 NY Slip Op 04511)





People v Lewis


2021 NY Slip Op 04511


Decided on July 22, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 22, 2021

110093
[*1]The People of the State of New York, Respondent,
v Jeffrey Lewis, Appellant. 

Calendar Date:

Before:



Motion to vacate the memorandum and order of this Court decided and entered September 24, 2020 (186 AD3d 1831 [2020]), to dismiss the appeal and to remit the matter to the County Court of Ulster County for further proceedings.
Upon the papers filed in support of the motion, and no papers having been filed in opposition thereto, it is
ORDERED that the motion is granted upon the ground that the criminal prosecution has abated by reason of defendant's death, which occurred without this Court's knowledge prior to this Court's memorandum and order decided and entered September 24, 2020 (see People v Castro, 84 NY2d 976 [1994]; People v Carey, 124 AD3d 982 [2015]), and it is further
ORDERED that the memorandum and order decided and entered September 24, 2020 is vacated and the appeal is dismissed, and it is further
ORDERED that the matter is remitted to the County Court of Ulster County to vacate the judgment of conviction and dismiss the accusatory instrument, sua sponte, or on application by the
District Attorney or the attorney who appeared for defendant (see People v Matteson, 75 NY2d 745 [1989]).
Egan Jr., J.P., Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.